Case 2:20-cv-02063-PKC-ST Document 1 Filed 04/29/20 Page 1 of 16 PageID #: 1
Case 2:20-cv-02063-PKC-ST Document 1 Filed 04/29/20 Page 2 of 16 PageID #: 2
Case 2:20-cv-02063-PKC-ST Document 1 Filed 04/29/20 Page 3 of 16 PageID #: 3
Case 2:20-cv-02063-PKC-ST Document 1 Filed 04/29/20 Page 4 of 16 PageID #: 4
Case 2:20-cv-02063-PKC-ST Document 1 Filed 04/29/20 Page 5 of 16 PageID #: 5
Case 2:20-cv-02063-PKC-ST Document 1 Filed 04/29/20 Page 6 of 16 PageID #: 6
Case 2:20-cv-02063-PKC-ST Document 1 Filed 04/29/20 Page 7 of 16 PageID #: 7
Case 2:20-cv-02063-PKC-ST Document 1 Filed 04/29/20 Page 8 of 16 PageID #: 8
Case 2:20-cv-02063-PKC-ST Document 1 Filed 04/29/20 Page 9 of 16 PageID #: 9
Case 2:20-cv-02063-PKC-ST Document 1 Filed 04/29/20 Page 10 of 16 PageID #: 10
Case 2:20-cv-02063-PKC-ST Document 1 Filed 04/29/20 Page 11 of 16 PageID #: 11
Case 2:20-cv-02063-PKC-ST Document 1 Filed 04/29/20 Page 12 of 16 PageID #: 12
Case 2:20-cv-02063-PKC-ST Document 1 Filed 04/29/20 Page 13 of 16 PageID #: 13
                 Case 2:20-cv-02063-PKC-ST Document 1 Filed 04/29/20 Page 14 of 16 PageID #: 14
JS 44 (Rev. 11/27/17                                                       CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Noah Cavender                                                          tel: 630-486-5217 United States Merchant Marine Academy
303 Banbury Road                                       email: cavendernoah@yahoo.com
North Aurora, Illinois 60542
    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Pro Se Plaintiff (see above)



II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C.1331
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION     DEMAND $                                                                               CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE RANDOM/RANDOM                                                                               DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
04/29/2020
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
             Case 2:20-cv-02063-PKC-ST Document 1 Filed 04/29/20 Page 15 of 16 PageID #: 15
                              CERTIFICATION OF ARBITRATION ELIGIBILITY
Local Arbitration Rule 83.10 provides that with certain exceptions, actions seeking money damages only in an amount not in excess of $150,000,
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed.

I, __________________________________________, counsel for____________________________, do hereby certify that the above captioned civil action
is ineligible for compulsory arbitration for the following reason(s):

                        monetary damages sought are in excess of $150,000, exclusive of interest and costs,

                        the complaint seeks injunctive relief,

                        the matter is otherwise ineligible for the following reason


                                  DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1
                                   Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:




                                   RELATED CASE STATEMENT (Section VIII on the Front of this Form)
Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VIII on the front of this form. Rule 50.3.1 (a) provides that “A civil case is “related”
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge.” Rule 50.3.1 (b) provides that “ A civil case shall not be
deemed “related” to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c) further provides that
“Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be “related” unless both cases are still
pending before the court.”

                                                           NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)


1.)         Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
            County?                     Yes              No

2.)         If you answered “no” above:
            a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
            County?                 Yes               No

            b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
            District?               Yes               No

            c) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
            received:______________________________.

If your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in an interpleader action, does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
                              Yes               No
Suffolk County?___________________________________
          (Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

                                                                                        BAR ADMISSION

            I am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.

                                                             Yes                                                          No

            Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

                                                             Yes       (If yes, please explain                            No




            I certify the accuracy of all information provided above.

            Signature: ____________________________________________________

           Print                                   Save As...                                                             Reset                                        Last Modified: 11/27/2017
                                                                                                                                                                                                                                                          U.S. POSTAGE PAID
                                          Case 2:20-cv-02063-PKC-ST Document 1 Filed TO
                                                                       PRESS FIRMLY  04/29/20
                                                                                        SEA   Page 16 of 16 PageID #: 16YORKVILLE,
                                                                                                                        PMS 1-Dav
                                                                                                                                   IL
                                                                                                                                                                                  kJI                                                                   60560
                                                                                                                                                                                                                                                          APR 27, 20
                                                                                                                                                                                                                                                          AMOUfN^T

                                                                                                                                                                                               \QQ7                                                          $26.35                                             T.Ti
                                                                                                                                                                                                                               11201                      R2304H108900-11                                       M.
               UNITED STATES
               POSTAL SERVICE.
                                                                         UNITED STATES
                                                                        POSTAL SERVICE,
                                                                                                                                   PRIORITY
                                                                                                                                           MAIL
                                                                                                                                                                                                                                                                                                            1   £ f
                                                                                                                                                                                                                                                                                                                 lA



                                                                                                                                                                                                                                                                                                                 2 <
                                                                                                                                                                                                                                                                                                                 Q.
                                                                                                                                                                                                                                                                                                                 X S
                                                                                                                                                                                                                                                                                                                UJ 5
                                                                                                                                                                                                                                                                                                                       »




                                                                                                                                   EXPRESS'                                                                                                                                                                     =5
                                                                                                                                                                                                                                                                                                                 fO    w

                                                        CUSTOMER USE ONLY                                                                                                                                        EJ 3D^ Dbfl OTM US
         PRIORITY                                       FROM:(PLEASE PRIMI)                               PHONE(              ).
                                                                                                                                                                                                                                                                                                                I?
                                                                                                                                                                                                                                                                                                                -2 0
                                                                                                                                                                                                                                                                                                                D- cu

                 MAIL                                                                                                                                                                                                                                                                                            oi.y



          EXPRESS                                         hty3                                                                                         _/                PAYMENT BY ACCOUNT (if applicable)
                                                                                                                                                                                USP^ CoQMrate AceL No.                           Pedefal AgencyAccl. No. or Postal Service"* AccL No.                            C (/)
                                                                                                                                                                                                                                                                                                                 (0
                                                                                                                                                                                                                                                                                                                      _


                                                                                                                                                                                                                                                                                                                       ro

3
fi
 )
a.
                                                                                                                        //                                                                                                                                                                                      .E
                                                                                                                                                                                                                                                                                                                 9iS.
                                                                                                                                                                    ORIGIN (POSTAL SERVICE USE ONLY)                                                                                                                  V)

                                                                                                                                                                                                                                                                                                                 O D
                                                                                                                                                                                                                 /□ 2-Day                       n Military                        □ dpo                          >.©
                                                                                                                                                                   J Pp tiP Co^                               Scheduled Delivery Dale           Postage                                                          <D LL
                                                                                                                                                                                                              (M\yOO/YY)                                                                                        •X
                                                                                                                                                                                                                                                                                                                 O MLi
                                                        Dr.LIVERY OPTIONS (Customer Use Only)                                                                                                                                                                                                                    (fl a
                                                                                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                                                                "O 111
                                                                                                                                                                                                                                                                                                                ■6 «!
                                                                                                                                                                   ® Dnio Accepted (MM/DD/VY)                Scheduled DollvoryTirne            Insurance Fee            coo Fee
                                                        mail recepiade or other secure location vAhout anempUr^ to obtain the addressee's signature on delivery.
                                                                                                                                                                                                             »^10:3OAM DStOOPM
                                                                                                                                                                                                                                                                                                                 2 «
                                                        DellveiY Options                                                                                                                                                                                                                                         a ^
                      I                                    Q No Saturday Delivery(delivered next business day)
                                                           O Sunday/Holiday Delivery Required (addllional fee, where available')
                                                                                                                                                                    Time Accepted
                                                                                                                                                                                                             O 12 NOON                         $             .           $
                                                          Q 10:30 AM Delivery Required (additional lee, where available*)                                                                                    10:30 AM Oellvory Fee             Return Recoil Fee         Live Animal
                                                                                                                                                                                                                                                                                                    1

                                                            •Refer to USPS.com* or local Post Office" lor avallabitllv.
                                                        TO:(PLEASE PRIKT]                        PHONE(                      ).
                                                                                                                                                                   - IMT p.                                                                    $                 \
                                                                                                                                                                                                                                                                         Transportation Fee

                                                                                                                                                                                                                                                                         $
                                                                                                                                                                                                                                                                                                                S-E
                  To schedule free
                  Package Pickup,
                                                          U/^/TTO                                                                                                   SpeaaJ Handiirrg/Fraglto                 Sunday/Holiday Premium Fee        Total Postage & fLs                                              a     O)


                                                                                                                                                                     $                                       $
                 scan the QR code.
                                                                                                                                                                    Weight                □fTalRate Acceptance Emptoyeo tnitiafs                                                                                £•2
 fli

 0)                                                                                                   A/r//2P/                                                                   Sjs.'^            OZS-              5^                        $
                                                                                                                                                                                                                                                                                                                =» i
                                                                                                                                                                                                                                                                                                                0)    n

 3                                                                                                                                                                 1 UbLIVfcHY (POSTAL SERVICE USE ONLY)                                                                                      1
                                                         ZIP + 4* (U.S. ADDRESSES ONLY)                                                                                                                                                                                                                         ^O 0)2
                                                                                                                                                                    Delivery AUempt (MM/DD/YY7            Timo                    Employee Signature
                                                                                                                                                                                                                          □am
                                                                                                                                                                                                                          □ pm                                                                                  0) «_

                                                            For pickup or USPS Tracking", visit USPS.com or call 800-222-1811.                                      Delivery Attempt (rvlMjpD/YV)         Time                    Employee Signature                                                            1°
                  b;                                        $100.00 insurance included.                                                                                                   £■                              □am
                                                                                                                                                                                                                          d"PM                      1
                                                                                                                                                                                                                                                                                                                Q..9
                                                                                                                                                                                                                                                                                                                «)
                                                                                                                                                                                                                                                                                                                      10




                                                    L
                                                                                                                                                                                                                                                                                                                *.    o
                USPS.COM/PICKUP                                                                                                                                    LABEL11-B. MARCli2019                             ' RSN 'r69tM)2-000-9996        /                                                           J2 >
                                                                  PEEL FROM THIS CORNER                                                                                                                                                         1                                                               O) <t>
                                                                                                                                                                                               \                                                                                                                S »
                                                                                                                                                                                                          tr' ■' '
                                                                                                                                                                                                                                               /                                                                01.0
                                                                                                                                                                                                                                                                                                                s >»
                                                                                                                                                                                                                                                                                                                «
                                                                                                                                                                                                                                                                                                                (o g
                                                                                                                                                                                                                                                                                                                   E
                                                                                                                                                                                                                                                                                                  ^SPOSt^       a
                                                                                                                                                                                                                                                                                                                M

                                                     EP13F Oct 2018
            PS10001000006                            00:121/2x91/2




       ♦ Money Back Guarantee to U.S.. select APO/FPO/DPO, and select International destinations. See DMM and IMM at pe.usps.com for complete details
       + Money Back Guarantee for U.S. destinations only.   x    Domestic shipments, the maximum weight Is 70 lbs. For International shipments, the mevimum                                                                                                  i. >. .k.
